Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 12, 2018

The Court of Appeals hereby passes the following order:

A18E0030. RAQUEL ETTRICK v. SUNTRUST MORTGAGE, INC.

      Raquel Ettrick has filed an Emergency Motion requesting an extension of time
to file. As set forth in the motion, Ettrick received an adverse ruling from the Superior
Court of DeKalb County on December 18, 2017. Ettrick asserts a desire to seek a
discretionary appeal from that order. Ettrick’s attorney represents to this court that a
physical move of her professional office has interfered with her capacity for
productive work and, accordingly, that an extension is required to allow her to file the
application. Ettrick’s motion involves the intersection of three of our Rules. Ettrick’s
motion referenced none of these rules nor did it reference any authority in support of
the motion.
      This court’s Rule 16 establishes the framework for extensions of time to file.
Under Rule 16(c), Ettrick’s Motion is properly characterized as an Emergency Motion
under Rule 40(b).
      This court’s Rule 31 governing applications for discretionary appeals, requires
applications for discretionary appeal to be due within 30 days of the trial court’s order
(on or before January 17, 2018 in the present matter). Further, Rule 31(i) precludes
an Emergency Motion for extension of time to file which is filed after the application
due date. Ettrick’s Emergency Motion was filed on January 11, 2018.
      Rule 40(b) govern’s Emergency Motions before this court. Rule 40(b) directs
that this power “shall be exercised sparingly”. Certainly, the move of a professional
office can significantly impact productivity. Even so, the trial court and other parties
have an interest in expeditious certainty throughout the process. Moreover, the
requirements of an application for discretionary appeal are well within the scope of
ordinary practice. Ettrick will be granted an extension of time to file, but to a date
specific and not for the entire 10 days requested. This extension should allow
Ettrick’s counsel sufficient time to file while also respecting the spirit of the time line
established by law.
       Ettrick’s EMERGENCY MOTION FOR EXTENSION is GRANTED.
Ettrick’s application for discretionary appeal must be filed and is DUE ON OR
BEFORE JANUARY 26, 2018.




                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/12/2018
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.